PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHUKLA et al.
Application No. 15/724,480
Filed: October 04, 2017
For: MACHINE-LEARNING BASED QUERY CONSTRUCTION AND PATTERN IDENTIFICATION FOR HEREDITARY ANGIOEDEMA
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 09, 2021 and supplemented September 15, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration
or substitute statement no later than the date on which the issue fee is paid. The issue fee was
timely paid on March 04, 2021. Accordingly, the application became abandoned on 
March 05, 2021. A Notice of Abandonment was mailed March 09, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s substitute statement Robert Lauer, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for contained examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions